                                             LISA SCOLARI
                                              Attorney at Law
                                      20 VESEY STREET, SUITE 400
                                      NEW YORK, NEW YORK I 0007
                                         scolarilaw@gmail.com

TEL. (212) 227-8899                                                                  FAX (212) 964-2926
                                              May 27, 2021
Hon. Sidney H. Stein
United States District Court
500 Pearl Street
New York, NY 10007
                                                                  MEMO ENDORSED
via ECF and email
via email: laura_blakely@nysd.uscourts.gov

                                  Re : United States v. Peng Cuodengzhu
                                            21 Cr. 320 (SH)
Your Honor,

         I write to request a temporary modification of Mr. Cuodengzhu's bond so that he may stay
overnight, potentially three nights at Long Island Jewish Hospital in Forest Hills for the birth of his first
child. Due to the pandemic partners are not permitted to come and go from the hospital and are required
to enter with the birth mother and stay until the child is born. Mr. Cuodengzhu and his partner have been
told to come to the hospital on May 30, 2021 and be prepared to stay over through June 1, 2021 if
necessary. As this is both parents' first child it is not clear that the baby will arrive as predicted, so I am
requesting permission for Mr. Cuodengzhu to spend up to three nights in the hospital when the birth is
actually occurring.
         Mr. Cuodengzhu has been released on a fifty thousand dollar personal recognizance bond
co-signed by two financially responsible suretors, he has surrendered his passport to pretrial, he is subject
to electronic monitoring and a curfew and his travel is restricted to the Southern and Eastern Districts of
New York and the District of New Jersey.
         The government, by Jacob Gutwillig, consents to this request. Mr. Cuodengzhu's pretrial Officer
Bernisa Mejia reports that his compliance with pretrial release has been excellent. Pretrial defers to the
government' s position.
         Therefore I request that Mr. Cuodengzhu's bond be modified so that he can spend three nights at
Long Island Jewish Hospital in Queens for the birth of his child.
                                            Respectfully,

                                           ~t~
                                           Lisa Scolari




Dated: N w York, New York
        May 27, 2021



cc: Jacob Gutwillig, Esq. via email
